DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Im et al (US Publication 2016/0333302) teaches a droplet-based electroporation device (referred to as an electroporation device 100 in [0053]) comprising: 
a first tubular electrode (referred to as an electroporation electrode (120) in [0062] and illustrated in Figure 1) constructed in a hollow cylindrical shape (see Figure 2) and including a first inlet (which corresponds a needle of a syringe 600, see Figure 2);
an aqueous solution supply (referred to as a syringe 600 connected to the first tubular electrode (120), see Figure 1) and configured for supplying an aqueous solution (which corresponds to droplet 10) to the first tubular electrode (see [0049], which recites “the droplet containing cells and the material to be delivered into the cells may be any aqueous droplets or any liquid droplets which are immiscible with oil. Example of a media for the droplets may include water”) and for allowing a droplet (10) of the aqueous solution to be discharged from the first outlet (i.e. needle of syringe 600) of the first tubular electrode (120) (see [0061],  and Figures 1-2), wherein the aqueous solution (which corresponds to droplet 10) contains a cell and a delivery target substance (referred to as a material to be delivered into cells) (see [0032], which recites “droplet containing cells and a material to be delivered into the cells”); 
a second tubular electrode (referred to as droplet driving electrode (110) in [0053]) constructed in cylindrical shape (see Figure 2) wherein the second tubular electrode is oriented to be coaxial with the first tubular electrode (see Figure 2), the second electrode spaced away from the first outlet at a spacing corresponding to less than the size of a droplet (10) (see Figure 2);
a power supply (referred to as a first power supply 200) for applying a voltage to the first tubular electrode and the second tubular electrode for electroporation of the cell in the droplet. 
In addition, Wang (US Publication 2016/0053283) teaches “a flow electroporation device  electroporation comprising: walls defining a flow channel having an electroporation zone configured to receive and to transiently contain a continuous flow of a suspension of cells to be electroporated; an inlet flow portal in fluid communication with the flow channel, whereby the suspension can be introduced into the flow channel through the inlet flow portal; an outlet flow portal in fluid communication with the flow channel, whereby the suspension can be withdrawn from the flow channel through the outlet portal; the walls defining the flow channel within the electroporation zone comprising a first electrode forming a substantial portion of a first wall of the flow channel and a second electrode forming a substantial portion of a second wall of the flow channel opposite the first wall, the first and second electrodes being such that when placed in electrical communication with a source of electrical energy an electric field is formed therebetween through which the suspension can flow” as recited by claim 10 of Wang and “wherein the first electrode comprises an elongated, electrically conductive structure, wherein the second electrode comprises a tubular, electrically conductive structure; wherein the electrodes are concentrically arranged such that the second, tubular electrode surrounds the first electrode in spaced-apart relation thereto; and wherein the flow channel is disposed within an annular space defined between the first and second electrodes” as recited by claim 42 of Wang. 
In addition, Shohmi et al (US Publication 2017/0003310) teaches a droplet sucking unit (referred to as a dispensing unit in [0009] which recites “a dispensing unit configured to aspirate and discharge a liquid with a dispensing tip attached thereto”).
However, neither of the three cited prior art references, Im, Wang and Shohmi, teaches or suggests a second hollow tubular electrode including a second inlet and a second outlet, wherein the second inlet is spaced away from the first outlet of a first hollow tubular electrode coaxially oriented to the second hollow tubular electrode; and a droplet sucking unit connected to the second hollow tubular electrode and configured to aspirate a droplet into the second hollow tubular electrode, as required by independent claim 1.
As a result, independent claim 1 is allowed and the depended claims 2-15, also in accordance with patentability requirements, are also hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797